                 Case 7:21-mj-05121-UA Document 3 Filed 05/18/21 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                         United States District Courthouse
                                                         300 Quarropas Street
                                                         White Plains, New York 10601


                                                         May 17, 2021

      By Email

      The Honorable Andrew E. Krause
      United States Magistrate Judge
      Southern District of New York
      The Hon. Charles L. Brieant Jr.
      Federal Building and United States Courthouse
      300 Quarropas St.
      White Plains, NY 10601-4150

      Re:    United States v. Omar Heredia-Sierra, 21 Mag. 5121

      Dear Judge Krause,

             In light of the transfer into federal custody of the defendant Omar Heredia-Sierra in the
      above-titled matter, the Government respectfully requests that the complaint be unsealed.


                                                              Respectfully submitted,

                                                              AUDREY STRAUSS
                                                              United States Attorney


                                                         By:______________________
                                                            Steven J. Kochevar
                                                            Assistant United States Attorney
                                                            (914) 993-1928

Dated: May 18, 2021
